Citation Nr: 0634883	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a lumbosacral spine 
disability, now rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son, Appellant's Son-in-Law


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for a lumbosacral spine disability, now 
rated as 20 percent disabling. 

The veteran testified before the Board by videoconference 
from the RO in May 2005. 

In October 2005, the Board remanded the claim for 
consideration of new evidence by the RO, and it is now before 
the Board for adjudication.


FINDING OF FACT

The veteran's service connected lumbosacral spine disability 
is manifested by a limitation of motion of 60 degrees 
flexion, 15 degrees extension, 25 degrees right rotation, 20 
degrees left rotation, and 25 degrees left and right lateral 
flexion with pain throughout the entire range.  The combined 
range of motion is 170 degrees.  The veteran experiences 
daily pain with flare-ups at least three times per week.  
Limitation of activities includes walking, bending, lifting, 
driving, and standing for long periods. 


CONCLUSION OF LAW

The criteria for an increased rating for a lumbosacral spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5285, 5292, 5293 (2002); DC 5293 
(2003); DC 5235, 5243 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002; a rating 
decision in August 2002; a statement of the case in February 
2004; and supplemental statements of the case in May 2004 and 
October 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a combat medical technician in an Army 
infantry unit in the Republic of Vietnam.  He contends that 
the symptoms of his service-connected lower back disability 
are more severe and warrant a higher rating.  His claim was 
received by the RO in May 2002. 

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court of Veteran's 
Appeals (Court) has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas.  
Accordingly, that rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 
Fed. Reg. 25,179 (May 4, 2004). 

In short, amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1, 4.3, 4.7; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).   Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  Codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.   
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology. 
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; see DeLuca, supra.

Prior to September 26, 2003, a 20 percent rating was 
warranted if there were muscle spasms on extreme forward 
bending or loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space. A 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.
38 C.F.R. § 4.71a, DC 5295 (2001).

Under those pre-September 2003 regulations, ratings were also 
available for limitation of lumbar spine motion:  20 percent 
if moderate; and 40 percent if severe.  38 C.F.R. § 4.71a, DC 
5292 (2001).  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent if symptoms were moderate with 
recurring attacks, and 40 percent for severe symptoms, with 
recurring attacks and with intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2001).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (DC 5243) permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2006).   In 
his May 2005 hearing, the veteran stated that he experienced 
one episode in the last year than required him to rest in bed 
for several days.  However, there are no medical records that 
show treatment and bed rest ordered by a physician.  
Therefore, these criteria are not applicable. 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal contour such as 
scoliosis.  A 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine.  This rating formula applies to lumbosacral strain, 
spondylolisthesis, sacroiliac injury and weakness, and 
spondylolisthesis and instability.  It may be applied to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, DC 
5236, 5237, 5239, 5243 (2006).

The schedule also advised the evaluator to evaluate any 
associated objective neurologic abnormalities separately 
under the appropriate diagnostic code.  38 C.F.R. § 4.71, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  However, the evidence here does not show 
any diagnosed associated neurologic abnormality to be rated, 
thus this provision is inapplicable.

Service medical records show that the veteran injured his 
back in service when he was thrown from an armored personnel 
carrier after it hit a land mine.  Private treatment records 
also show a work-related back injury in April 1982.  The 
veteran had a lumbar diskectomy for an extruded L4-5 disc on 
the right in 1989 and was injured again in February 1996 in 
an automobile accident. 

A June 2002 VA examination shows that the veteran reported 
pain at a level of 4 on a scale of 1 to 10.  He was positive 
for weakness, stiffness, fatigability, and lack of endurance.  
He took Celebrex daily.  He had periods of flare-ups on a 
periodic basis every few months with a duration from hours to 
days.  The severity of the pain increased to 10.  A 
precipitating factor was lifting.  Forward flexion was 80 
degrees.  Lateral flexion was 30 degrees bilaterally.  
Rotation was 40 degrees bilaterally.  He had painful motion 
with forward flexion.  He did not have any spasm.  No 
weakness or tenderness was noted.  He did have lack of 
endurance with repetitive motions.  The musculature of the 
back was normal.  There were no postural abnormalities or 
fixed deformity.  Right knee, right ankle, and left ankle 
reflexes were 1+.  Left knee reflex was 2+.  He could walk on 
his toes without any difficulty.  X-rays showed degenerative 
changes of the right sacroiliac joint and sclerosis on the 
inferior aspect of L4.  The examiner diagnoses a history of 
herniated nucleus pulposus of L4, status post micro 
diskectomy, with residual mild loss of function and mild loss 
of range of motion.  The examiner also diagnosed degenerative 
changes to the right sacroiliac joint.

In February 2003, a VA examiner noted the veteran's reports 
of chronic pain for which he used over-the counter medication 
with good results.  He experienced monthly flare-ups that 
lasted for several days.  He did not currently use a back 
brace or report limitations in activity due to his back, 
although a knee disability required the use of a cane.  The 
range of motion was 85 degrees flexion, 25 degrees extension, 
40 degrees bilateral lateral motion, and 45 degrees bilateral 
rotation with pain at the extreme limits.  He did not have 
any spasm.  He did not have any weakness or tenderness.  
There were no fixed abnormalities.  Musculature of the back 
was normal.  He did not have any fatigue or lack of endurance 
following repetitive range of motion movements of the back.  
X-rays showed degenerative changes of the right sacral iliac 
joint and some sclerosis of the inferior aspect of L4.  A 
bone scan was normal.

In a June 2005 letter, a private chiropractor summarized the 
results of a May 2005 examination.  The range of motion was 
60 degrees flexion, 15 degrees extension, 25 degrees right 
rotation, 20 degrees left rotation, and 25 degrees bilateral 
lateral flexion with pain in the lumbar region throughout the 
range. (All values rounded to the nearest 5 degrees as 
specified in the General Rating Formula.)  The combined range 
of motion was 170 degrees.  He observed lumbar pain in all 
but one orthopedic test.   He also noted subluxation at the 
right sacroiliac joint, L5, and L1 and tenderness on 
palpation of these joints.  X-rays showed moderate 
degenerative changes at L4-5 and L5-S1 and vertebral body 
rotations.  He did not discuss the extent of the veteran's 
treatment program.  He listed three medications but only 
aspirin was used for relief of muscle and joint pain, and he 
did not discuss its effectiveness.  

In his May 2005 hearing, the veteran stated that he 
experienced constant back pain with flare-ups at least three 
times a week.  He and witnesses stated that he had trouble 
rising from a chair or walking a distance and experienced 
stiffness and pain after driving for more than an hour.  He 
did not experience numbness or pain radiating to his legs.  
He was self-employed but his activities were restricted to 
minor maintenance tasks on his rental properties.  He stated 
that he did take pain medication that was not completely 
effective.  He had one flare-up in the last year that 
required him to rest in bed following work on a steep roof.  
He did not state that he sought a physician's care at the 
time. 

The Board concludes that an increased rating greater than 20 
percent is not warranted under either the old or new 
criteria.  There is no indication that his back symptoms are 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of the 
joint space, or abnormal mobility on forced motion.  Forward 
flexion is not less than 30 degrees and there is no ankylosis 
of the spine.

The Board considered a higher rating due to pain and 
functional loss.  Although the veteran experiences some 
mobility limitations, his non-service-connected knee 
condition also contributes to his inability to walk long 
distances and climb ladders.  The veteran experiences both 
chronic and flare-up pain, but there is no record of the use 
of pain medication other than over-the-counter products.  He 
described one flare-up in the last year caused by working on 
a roof.  There is no record of immediate treatment and orders 
of bed rest from a physician.  The veteran can perform 
activities of daily living, including driving short 
distances, and can continue to supervise and perform light 
duties on his rental properties.  Furthermore, the medical 
evidence does not show that the veteran's pain results in 
additional functional loss that would cause his disability to 
more nearly approximate the criteria for a higher rating.

The weight of the credible evidence demonstrates that the 
veteran's current lumbosacral symptoms do not warrant an 
increased rating greater than 20 percent. As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a lumbosacral disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


